Citation Nr: 0903798	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee, to include as secondary to service-connected left knee 
Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2000 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, as explained in the 
Board's March 2008 remand.


FINDING OF FACT

The veteran does not have arthritis of his left knee.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the left 
knee, to include as secondary to service-connected left knee 
Osgood-Schlatter's disease, are not met.  38 U.S.C.A. §§  
1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in March 2008 that addressed all notice 
elements.  The Board acknowledges that this letter was sent 
to the veteran after the April and June 2000 decisions that 
are the basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were already decided by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case in October 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice)

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the veteran in September 2008.  
VA has satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

Service connection is in effect for left knee Osgood-
Schlatter's disease, rated as 20 percent disabling.

Service medical records do not show left knee arthritis and 
it is not reported in October 1979, March 1981, July 1983, or 
March 1985 VA examination reports of the veteran's left knee.  
X-rays of the left knee at the time of these examinations 
revealed no findings of arthritis.  In January 2000, there 
was either mild left knee medial compartment narrowing or a 
normal variant on VA X-rays.  The VA examiner who reviewed 
those X-rays and examined the veteran at the time did not 
diagnose left knee arthritis.  Instead, the examiner 
diagnosed arthralgia with the clinical basis being limited 
motion and pain on tenderness under the patella.  VA X-rays 
of the veteran's left knee in May 2001 were normal with no 
significant joint space narrowing.  The impression was no 
evidence of acute osseous injury or significant degenerative 
change.  A VA examiner in October 2004 found the veteran to 
have Osgood-Schlatter's disease, reporting that x-ray 
findings were within normal limits.  

A VA physician (J.F.W., M.D.) wrote a letter in May 2005 
indicating that the veteran had knee pain likely related to 
previous trauma and consistent with arthritis.  He noted that 
the veteran's last left knee X-ray showed unremarkable joint 
spaces and no osteophytes.  

A VA examination with a medical opinion on whether the 
veteran had left knee arthritis was obtained in September 
2008.  At the time, the examiner considered the veteran's 
complaints, clinical findings, prior medical records, and 
radiographic studies, including X-rays from April 2008.  The 
examiner indicated that the veteran had had radiographic 
studies in 2004 and 2008 which did not demonstrate any 
evidence of degenerative arthritis or osteoarthritis.  He 
noted that a VA physician had written in May 2005 that the 
veteran had evidence of previous trauma and stated that this 
would be consistent with arthritis of his left knee.  
However, the examiner reviewed that VA physician's treatment 
records from November 2004, April 2005, July 2005, October 
2007, and April 2008, and noted that in them, that VA 
physician  had never given a diagnosis of left knee 
arthritis.  Instead, the diagnosis was always left knee pain.  
Also, that VA physician had never included a diagnosis of 
osteoarthritis or degenerative arthritis in the veteran's 
problem list contained in the VA records system.  The 
examiner noted that the generally accepted criteria for 
establishing knee arthritis include radiographic evidence of 
spurs/osteophytes and joint space narrowing.  The examiner 
noted that the veteran lacked radiographic evidence of spurs 
or joint space narrowing and concluded that presently, the 
veteran did not meet the criteria for a diagnosis of left 
knee arthritis.   

There is no medical diagnosis in this case of left knee 
arthritis.  The May 2005 statement from J.F.W., M.D. 
indicated only that the veteran had knee pain "consistent 
with" arthritis.  However, the x-ray report that the doctor 
cited showed no findings of arthritis and the doctor did not 
actually provide a diagnosis of arthritis of the left knee.  
Additionally, the VA doctor in September 2008 explained that 
there must be X-ray evidence of spurs/osteophytes and joint 
space narrowing in order for the diagnosis to be established.  
There was once a suspicion of joint space narrowing in 
January 2000, but at the time, the radiologist indicated that 
the veteran's picture could be a normal variant instead.  
Examiners then and since then have not diagnosed left knee 
arthritis and the veteran's X-rays in May 2001, October 2004, 
and April 2008 did not show arthritis.  The preponderance of 
the evidence indicates that the veteran does not have 
spurs/osteophytes or joint space narrowing by radiographic 
demonstration, as discussed by the VA doctor in September 
2008.  As such, the Board concludes that the diagnosis of 
arthritis is not established.  

The veteran contends that he has arthritis of the left knee.  
As a layperson, however, he is not competent to diagnose 
arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Since the preponderance of the evidence indicates 
that the veteran does not have left knee arthritis, service 
connection can not be granted, on either a direct or 
secondary service connection basis.  The existence of the 
disability for which service connection is sought is the 
cornerstone of a service connection claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  The evidence in 
this case is not so evenly balanced so as to allow for 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  
Accordingly, the veteran's claim for service connection for 
left knee arthritis is denied.


ORDER

Service connection for arthritis of the left knee, to include 
as secondary to service-connected left knee Osgood-
Schlatter's disease is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


